DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-9 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tebeek et al. (US 2016/0076263 A1).
Regarding claims 1 and 13, Tebeek et al. disclose robotic system comprising: a multi-axis robot arm (Figs. 1-2, element 5.2), the robot arm comprising a plurality of arm portions (Figs. 1-2 and 6, element 5.3) rotatably connected together, the robot arm configured to be rotated about a plurality of rotary axes (Fig. 2; paragraph 0050-0054); one or more sensors (Fig. 6, element 4.1, 4.2, 4.3) located on the robot arm (paragraph 0057); a damping system (Figs. 1-2 and 4-6, element 5.6) configured to apply a resistive force to the robot arm, thereby to resist movement of the robot arm (paragraph 0051, 0062, 0070-0071); and a controller (Fig. 3, element ECU) coupled to the one or more sensors and the damping system (paragraph 0055, 0057-0060, 0062), the controller being configured to: receive sensor measurements from the one or more sensors (paragraph 0057); and control, based on the received sensor measurements, the damping system thereby to control the resistive force applied by the damping system to the robot arm (paragraph 0058-0059, 0062-0064), wherein the one or more sensors comprise one or more sensors selected from the group of sensors consisting of: a vibration sensor (inertial sensors, IMU) located on the robot arm at or proximate to a rotary axis of the robot arm 
Regarding claim 3, Tebeek et al. disclose the robotic system of claim 1, wherein the one or more sensors comprise a plurality of vibration sensors and, for each rotary axis of the robot arm, one or more of the vibration sensors are located on the robot arm at or proximate to that rotary axis (paragraph 0031, 0065).
Regarding claim 4, Tebeek et al. disclose the robotic system of claim 1, wherein the one or more sensors comprise a plurality of strain gauges and, for each arm portion, one or more of the strain gauges are located on that arm portion remotely from the axes of the robot arm (paragraph 0033, 0062, 0070, 0072).
Regarding claim 6, Tebeek et al. disclose the robotic system of claim 1, wherein the damping system comprises a hydraulic damper or gas spring (paragraph 0051).
Regarding claim 7, Tebeek et al. disclose the robotic system of claim 1, further comprising a pump for pumping a fluid to the damping system, wherein the controller is configured to control, based on the received sensor measurements, the pump to pump the fluid to the damping system thereby to vary the resistive force applied by the damping system to the robot arm (paragraph 0059).
Regarding claim 8, Tebeek et al. disclose the robotic system of claim 7, wherein the one or more sensors further comprises one or more sensors selected from the group consisting of: a first pressure sensor (Fig. 3, element 2.3, 2.7 and/or 2.8) configured to measure a pressure of the fluid in a chamber of the damping system; a second pressure sensor configured to measure a pressure of the fluid in a fluid line of the damping system; and a flow rate sensor configured to measure a flow rate of the fluid in a fluid line of the damping system (paragraph 0056).
Regarding claim 9, Tebeek et al. disclose the robotic system of claim 1, wherein the robotic system comprises one or more motors operable to move the robot arm and the controller is configured to control, based on the received sensor measurements, operation of the one or more motors (paragraph 0051).
Claim(s) 1 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kai et al. (US 2019/0143511 A1).
Regarding claims 1, 13 and 15, KaI et al. disclose a method of machining a workpiece to produce an aerospace component, the method comprising: controlling a multi-axis robot arm (Figs. 1-2, 4-6, element 110) to move an end effector (Fig. 1-2, 4-6, element 111, 120) of the robot into contact with the workpiece (Fig. 1-6, element 10) and to machine (cutting, drilling, milling, boring) the workpiece, the robot arm comprising a plurality of arm portions rotatably connected together (Figs. 1-2, 4-6, see segments between joints), the robot arm configured to be rotated about a plurality of rotary axes (Figs. 1-2, 4-6, see joints; paragraph 0020-0022); during the machining of the workpiece, measuring, by one or more sensors (Fig. 1, element 128, 129, 131), one or more parameters of the robot arm (paragraph 0023, 0026, 0031-0032); and controlling, by a controller (Figs. 1-6, element 130, 140), using sensor measurements of the one or more sensors, a damping system (Figs. 5-6, element 133, 134, 135) coupled to the robot arm, thereby to control a resistive force (Figs. 5-6, element F2) applied to the robot arm by the damping system so as to actively damp vibration of the end effector during the machining of the workpiece (paragraph 0036-0038); wherein the one or more sensors comprise one or more sensors selected from the group of sensors consisting of: a vibration sensor located on the robot arm (Fig. 1, element 128 detects vibration as in Fig. 1B; Fig. 5A, element 131 detects vibration of motor 123) at or proximate to a rotary axis of the robot arm, the vibration sensor measuring a vibration of the robot arm (Fig. 1B; paragraph 0020, 0025, 0038); a strain gauge located on an arm portion remote from the rotary axes, the strain gauge measuring a strain in that arm portion; and a temperature sensor located on the 
Regarding claim 10, Kai et al. disclose the robotic system of claim 1, further comprising an end effector (Fig. 1, element 120) connected to the robot arm, the end effector comprising a cutting tool (paragraph 0020-0021).
Regarding claim 11, Kai et al. disclose the robotic system of claim 10, wherein the controller is configured to control the damping system to actively damp vibration of the end effector (paragraph 0038).
Regarding claim 12, Kai et al. disclose the robotic system of claim 1, wherein the one or more sensors further comprise one or more sensors (Fig. 5A, element 131) for measuring amp draw (current) of a motor of the robot arm (Fig. 5A, element 123), the motor being configured to move the robot arm (paragraph 0032 and 0036-0037).
Regarding claim 14, Kai et al. disclose the method of claim 13, wherein the controlling comprises: determining, by the controller, based on the sensor measurements, a resistive force to be applied to the robot arm by the damping system; and controlling, by the controller, the damping system to apply the determined resistive force to the robot arm (paragraph 0037-0040).
Allowable Subject Matter
Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE MOYER whose telephone number is (571)270-7821. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H Tran can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dale Moyer/Primary Examiner, Art Unit 3664